Title: To James Madison from J. Thompson, 16 May 1808
From: Thompson, J.
To: Madison, James



Sir
Washington 16 6 May 1808

The resignation of Major Swan leaves the Office of Pay Master General to the Army vacant.  I have presumed to apply to the President for that appointment, and have ventured to enclose the application to you, under a hope that you will forward it, & feel no objection to say any thing in my favor which you may believe I merit.
I am sensible of the liberty I have taken, but am sure your great goodness will pardon it.  I have the honor to be very respectfully Sir Your Obd. Servt

J. Thompson

